280 F.2d 642
Ralph D. KAISER, Appellantv.Albert F. ADAMS et al., and The Real Estate Commission of the District of Columbia, Appellees.
No. 15469.
United States Court of Appeals District of Columbia Circuit.
Argued June 10, 1960.
Decided July 1, 1960.

Mr. Jack A. Hillman, Washington, D. C., for appellant.
Mr. Richard W. Barton, Asst. Corporation Counsel for the District of Columbia, with whom Messrs. Chester H. Gray, Corporation Counsel, Milton D. Korman, Principal Asst. Corporation Counsel, and Hubert B. Pair, Asst. Corporation Counsel, were on the brief, for appellees.
Before EDGERTON, DANAHER and BURGER, Circuit Judges.
PER CURIAM.


1
Petitioner, a licensed real estate broker, was charged by the Real Estate Commission of the District of Columbia with certain violations of the Code. He appeared before the Commission with his attorney who stipulated that "the charges and factual situation included in the charges are substantially correct." The Commission suspended petitioner's license for 90 days after which review was sought in the Municipal Court of Appeals which affirmed.1 Our order permitting further review limited consideration to three specified questions, which may be paraphrased thus: whether the Commission might lawfully proceed when only two of its three members were present; whether the stipulation2 waiving the presentation of testimony had been made in reliance upon representations by an attorney from the Corporation Counsel's office that petitioner would receive a mere reprimand; and whether petitioner should have been permitted to supplement the record before the Municipal Court of Appeals.


2
After hearing argument, and after study of the claims of the parties on brief, and consideration of the record before us, we are satisfied that petitioner has failed to demonstrate error or abuse of discretion on the part of the Municipal Court of Appeals. Its judgment is


3
Affirmed.



Notes:


1
 Kaiser v. Real Estate Comm. of District of Columbia, D.C.Mun.App.1959, 155 A.2d 715


2
 Details are substantially outlined in a colloquy reproduced in 155 A.2d at pages 716-717